Citation Nr: 0621787	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-36 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
cold injury to the veteran's right foot.

2.  Entitlement to a compensable rating for residuals of a 
cold injury to the veteran's left foot.

3.  Entitlement to a compensable rating for residuals of a 
cold injury to the veteran's right hand.  

4.  Entitlement to a compensable rating for residuals of a 
cold injury to the veteran's left hand.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that decision, the RO granted service 
connection for residuals of cold injuries to the veteran's 
upper and lower extremities sustained in periods of combat 
during the Korean War.  The veteran alleges that his 
disabilities are more severe than rated.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not experience any foot problems 
residual to in-service cold injuries.  

3.  The veteran does not experience any hand problems 
residual to in-service cold injuries.  


CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for residuals of a cold 
injury to the veteran's right foot have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.104, 
Diagnostic Code 7122 (2005).

2.  Criteria for a compensable rating for residuals of a cold 
injury to the veteran's left foot have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.104, 
Diagnostic Code 7122 (2005).

3.  Criteria for a compensable rating for residuals of a cold 
injury to the veteran's right hand have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.104, 
Diagnostic Code 7122 (2005).

4.  Criteria for a compensable rating for residuals of a cold 
injury to the veteran's left hand have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.104, 
Diagnostic Code 7122 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In a letter dated in November 2002, VA notified the veteran 
of the information and evidence needed to demonstrate 
entitlement to service connection for his claims.  In a 
letter dated in November 2004, VA notified the veteran of the 
information and evidence needed to demonstrate entitlement to 
increased ratings for residuals of cold injuries.  Both 
letters identified what part of that evidence the veteran was 
to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information related to his claims.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  Neither letter 
notified the veteran of the information and evidence needed 
to demonstrate the effective date of an award; however, the 
Board finds that the deficiency is not prejudicial because 
the RO assigned the earliest applicable effective dates to 
the veteran's claims, and the veteran did not disagree with 
the assigned dates.  Furthermore, increased ratings for 
residuals of cold injuries are denied in this decision, and 
VA will not assign an effective date for any applicable 
increase.  Thus, the Board finds that the veteran was 
effectively notified of the information and evidence 
necessary to substantiate and complete his claims.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA did not provided notice 
of the evidence needed to establish the degree of disability 
prior to the March 2003 AOJ decision on appeal; however, the 
RO provided notice in November 2004 and reconsidered the 
veteran's claims in January 2005.   In Pelegrini, the Court 
stated that its decision did not void or nullify AOJ actions 
or decisions in which VCAA notice was not provided prior to 
the AOJ decision, but merely required that appellants receive 
VCAA-content-complying notice.  In this case, the Board finds 
that the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by providing the veteran physical examinations.  The 
veteran's representative challenged the August 2004 
examination because it was performed by a Nurse Practitioner 
and did not include a review by vascular and neurologic 
specialists.  The representative additionally argued that a 
medical opinion was necessary to establish the relationship 
between the veteran's symptoms, his age, and/or diabetes 
mellitus.  The Board finds that the VA examination, which is 
supported by medical evidence of record, is an adequate 
assessment of the veteran's current disability.  The 
relatively uncomplicated criteria of Diagnotic Code 7122 do 
not require specialist opinions for a complete evaluation of 
residuals of cold injuries.  Moreover, the examiner provided 
an opinion as to a relationship between symptoms noted during 
that examination and the veteran's age and diabetic 
complications.  Therefore, the Board finds that further 
medical development is not necessary to evaluate the 
veteran's disability.

The Board also finds that VA also complied with the VCAA's 
duty to assist by affording the veteran an opportunity to 
testify before an RO hearing officer and/or the Board.  In 
his October 2004 substantive appeal, the veteran requested a 
hearing before the Board.  Yet the veteran failed to appear 
at a hearing scheduled in October 2005.  When an appellant 
fails to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case will 
be processed as though the request for a hearing had been 
withdrawn.  See 38 C.F.R. § 20.702(d).  

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence.  In 
January 2003, the National Personnel Records Center (NPRC) 
notified the RO that the veteran's service medical records 
were destroyed during a fire at a NPRC facility in 1973.  VA 
notified the veteran of the unavailability of the records and 
advised him of potential alternative evidence.  In any case, 
the veteran's 1951 to 1952 military records are not relevant 
to the veteran's 2002 claim for an increased rating for a 
service-connected disability.  Thus, all known and available 
records relevant to the issue on appeal were obtained and are 
associated with the veteran's claims file, and the veteran 
does not contend otherwise.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The veteran avers that residuals of frost bite injuries 
include stiffness, cold sensitivity, arthralgias and pain, 
and numbness of the fingertips and toes.  He alleges that his 
fingers periodically split subsequent to the initial 
injuries, but he asserts that those symptoms eventually 
ceased. 

The veteran has a history of osteoarthritis and a pain 
disorder with resultant arthralgias.  He walks with an 
abnormal gait caused by hip and leg arthralgias, low back 
pain with radiculopathy to his right lower extremity, and a 
prior ankle fracture.  

The veteran's medical records reflect consistently normal 
extremity examinations without edema, clubbing, deformities, 
limited motion, or pulse abnormalities.  

During several diabetic examinations from 2002 to 2004, VA 
physicians noted evidence of diminished or absent protective 
sensation of the veteran's feet, onychomycosis of the nails 
of the veteran's feet, and eczema across the lower third of 
the veteran's left lower extremity.  In March 2003, a VA 
physician additionally noted dry skin across the bottoms of 
the veteran's feet.  

During a January 2003 VA examination, an examination of the 
veteran's hand and feet was normal aside from evidence of 
weakness of the veteran's feet.  The veteran denied 
experiencing any symptoms residual of prior cold injuries, 
and the examiner diagnosed status post cold injury with no 
adverse effects at the time of the examination.

During an August 2004 VA examination, the veteran stated that 
he had no cold-related problems while he lived in Arizona.  
X-ray images revealed degenerative changes of the veteran's 
hands and feet consistent with age, but the images did not 
reveal any abnormality specific to the veteran's prior cold 
injury.  An examination of the veteran's hands revealed 
normal skin and nails, intact cold sensation, and full range 
of motion.  There was evidence of diminished sensation to 
vibration.  

An examination of the veteran's feet revealed:  mild atrophy 
of the veteran's metatarsals, hypertrophy of the nails, 
flaking of the skin, absent sensation at the toe line, a 
dependent rubor color, and diminished capillary filling.  The 
examiner opined that symptoms and indications of neuropathy 
and vascular compromise were secondary to diabetes and 
tobacco use.  The examiner noted that the veteran did not 
appear to be in distress and had a history of mild symptoms 
specific to his previous cold injuries.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the criteria for evaluation of 
specific disabilities.  See 38 C.F.R. Part 4.  To evaluate 
the level of disability, VA must consider the complete 
medical history of the veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).   Where entitlement 
to compensation has been established and the veteran appeals 
for a higher initial disability rating, VA will also analyze 
the severity of the veteran's disability from the time of the 
initial rating to the time of review.  VA will specifically 
consider whether separate "staged" ratings for different 
periods of time are warranted.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  

Residuals of cold injuries are evaluated under Diagnostic 
Code 7122.  See 38 C.F.R. § 4.112.  A compensable rating is 
assigned for arthralgia or other pain, numbness, or cold 
sensitivity.  A 20 percent rating is assigned for arthralgia 
or other pain, numbness, or cold sensitivity plus tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities.  A 30 
percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following symptoms:  tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, and x-
rays abnormalities.  



Feet

Medical evidence does not indicate that the veteran 
experiences any residuals of cold injuries to his feet 
sufficient to warrant compensable ratings under Diagnostic 
Code 7122.  Evidence indicates that weakness and arthralgias 
are attributable to low back, hip, and ankle problems coupled 
with generalized osteoarthritis.  A VA examiner opined that 
symptoms of neuropathy and vascular compromise, including 
atrophy, decreased sensation, and diminished capillary 
filling, are attributable to diabetes and tobacco use.  
Evidence also indicates that abnormalities and diseases of 
the veteran's nails and skin are related to diabetes 
mellitus.  Notably, during two VA examinations, examiners 
specifically stated that there was no evidence of ongoing 
problems related to in-service cold injuries.  Consequently, 
there are no symptoms sufficient to warrant compensable 
ratings under Diagnostic Code 7122.  

Hands

Under Diagnostic Code 7122, compensable ratings are not 
warranted for residuals of cold injuries to the veteran's 
hands.  Examinations fail to reveal any symptoms attributable 
to the veteran's prior cold injuries; physicians and 
examiners specifically noted intact cold sensation as well as 
normal skin and nails, and medical evidence indicates that 
arthralgias are attributable to age-related osteoarthritis.  
Moreoever, during several examinations, the veteran denied 
any ongoing symptoms related to a history of frost bite.  
Consequently, a compensable rating for residuals of cold 
injuries to the veteran's hands is not warranted under 
Diagnostic Code 7122.

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   In this case, the evidence of record does not 
demonstrate any exceptional limitation due to the veteran's 
disabilities beyond those contemplated in the schedule of 
ratings.  Consequently, the Board finds that the evaluations 
assigned in this decision adequately reflect the veteran's 
clinically established impairments, and extra-schedular 
ratings are denied.

ORDER

A compensable rating for residuals of a cold injury to the 
veteran's right foot is denied.

A compensable rating for residuals of a cold injury to the 
veteran's left foot is denied.

A compensable rating for residuals of a cold injury to the 
veteran's right hand is denied.

A compensable rating for residuals of a cold injury to the 
veteran's left hand is denied.




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


